OPINION.
Green:
In these proceedings the petitioners seek a redetermination of their income-tax liabilities for the year 1920, for which the respondent has determined deficiencies as follows:
S. L. McDowell-_$140.49
Mrs. S. L. McDowell_ 235. 94
The sole issue is the determination of the petitioners’ one-twentieth distributive share of the net income of the partnership of Norton & Cline for the year 1920. The respondent determined this to be $28,952.98 on the basis of a net income of the partnership of $579,059.60.
At the hearing, it was agreed and stipulated by and between the parties that all of the evidence introduced in the cases of Ella *948Pipes Cline and W. D. Cline, Docket Nos. 6929 and 6930, with respect to the partnership of Norton & Cline, be considered as introduced in these proceedings and that the Board’s determination of the net income of Norton & Cline for the year 1920 should govern here.
In the Cline cases, supra, we determined that the net income of the partnership of Norton & Cline for the year 1920 was $348,215.35. We now determine that the petitioners’ one-twentieth distributive share of such net income is $17,413.17.

Judgment will be entered wider Rule SO.